UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1906



DONNALISA LYONS,

                                            Plaintiff - Appellant,

          versus


WILLIAM J. HENDERSON, Postmaster       General
United States Postal Service,

                                             Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
01-157-CCB)


Submitted:   September 6, 2001        Decided:   September 18, 2001


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Donnalisa Lyons, Appellant Pro Se.   Michael Anthony DiPietro,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donnalisa Lyons noted an appeal from the district court’s

denial of relief in her employment discrimination action.    To the

extent that Lyons appeals from the district court’s order granting

the Defendant’s motion to dismiss, we dismiss the appeal for lack

of jurisdiction because Lyons’ notice of appeal was not timely

filed. Parties are accorded sixty days after entry of the district

court’s final judgment or order to note an appeal.   Fed. R. App. P.

4(a)(1).      This appeal period is mandatory and jurisdictional.

Browder v. Director, Dep’t of Corrections, 434 U.S. 257, 264 (1978)

(quoting United States v. Robinson, 361 U.S. 220, 229 (1960)). The

district court’s order was entered on the docket on May 7, 2001;

Lyons’ notice of appeal was filed on July 11, 2001, beyond the

sixty-day appeal period.    We therefore dismiss the appeal as to

that order.

     Lyons’ notice of appeal was timely as to the district court’s

denial of her motion for reconsideration.      We have reviewed the

record and the district court’s opinion and find no reversible

error. Accordingly, we affirm the denial of reconsideration on the

reasoning of the district court.     Lyons v. Henderson, No. CA-01-

157-CCB (D. Md. July 6, 2001).       We dispense with oral argument

because the facts and legal contentions are adequately presented in




                                 2
the materials before the court and argument would not aid the

decisional process.




                            DISMISSED IN PART, AFFIRMED IN PART




                              3